DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kendra Hermans on 08/25/2022.

The application has been amended as follows: 

(Currently Amended) A medical device, comprising:
a sensing circuit configured to sense a first cardiac electrical signal;
a therapy delivery circuit configured to generate pacing pulses; and
a control circuit configured to:
determine, from the first cardiac electrical signal, at least a maximum peak amplitude of a positive slope of the first cardiac electrical signal and a maximum peak time interval from a first pacing pulse to the maximum peak amplitude of the positive slope; 
determine a ratio of the maximum peak time interval and the maximum peak amplitude; 
determine a capture type of the first pacing pulse as being one of non-selective His-Purkinje system capture or ventricular myocardial capture only without capture of the His-Purkinje system based on at least the ratio of the maximum peak amplitude and the maximum peak time interval; and
control the therapy delivery circuit to generate at least one pacing pulse based on the determined capture type.


3.  (Currently Amended)          The device of claim 2, wherein:
the therapy delivery circuit is configured to deliver a test pacing pulse at a test pulse energy; 
wherein the control circuit is configured to establish the threshold ratio by: determining a reference maximum peak amplitude of a positive slope of the first cardiac electrical signal and a reference maximum peak time interval from the test pacing pulse to the reference maximum peak amplitude; determine a reference ratio of the reference maximum peak time interval to the reference maximum peak amplitude; and establish the threshold based on the reference ratio.

8.  (Currently Amended)          The device of claim 1, 
wherein the control circuit is further configured to adjust a pacing pulse output setting of the therapy delivery circuit based on the determined capture type.

9.     (Currently Amended)       The device of claim 1, 
wherein the control circuit is further configured to control the therapy delivery circuit to generate pacing pulses according to a capture threshold test in response to determining the capture type as being ventricular myocardial capture only without capture of the His-Purkinje system.

11.    (Currently Amended)      A method, comprising:
sensing a first cardiac electrical signal;
determining at least a maximum peak amplitude of a positive slope of the first cardiac electrical signal and a maximum peak time interval from a first pacing pulse to the maximum peak amplitude; 
determining a ratio of the maximum peak time interval and the maximum peak amplitude; 
determining a capture type of the first pacing pulse as being one of non-selective His-Purkinje system capture or ventricular myocardial capture only without capture of the His-Purkinje system based on at least the ratio of the maximum peak amplitude and the maximum peak time interval; and
generating at least one pacing pulse based on the determined capture type.

21.       (Currently Amended)   A non-transitory, computer-readable storage medium comprising a set of instructions which, when executed by a controller of a medical device cause the medical device to:
generate a pacing pulse;
sense a cardiac electrical signal;
determine from the cardiac electrical signal at least a maximum peak amplitude of a positive slope of the cardiac electrical signal and a maximum peak time interval from the pacing pulse to the maximum peak amplitude of the positive slope; 
determine a ratio of the maximum peak time interval and the maximum peak amplitude; 
determine a capture type of the pacing pulse as being one of non-selective His-Purkinje system capture or ventricular myocardial capture only without capture of the His-Purkinje system based on at least the ratio of the maximum peak amplitude and the maximum peak time interval; and
generate at least one pacing pulse based on the determined capture type.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Similarly to Applicant’s claimed invention, the prior art of record (Dong et al. (2011/0264158) discloses distinguishing among complete His-Bundle capture (selective His Capture); partial His-bundle capture (non-selective capture); and myocardium capture (myocardial only capture). However, the art of record differs from the claimed invention in that the art of Ding and Min (2020/0353266) fail to explicitly disclose using the ratio of the maximum peak time interval and the maximum peak amplitude as a distinguishing feature for determining the capture type. 
Min does indicate that a His-bundle capture depolarization has a higher slope and thus a higher peak amplitude of a positive slope, than myocardium capture (par. [0075, 0079-0087]; Fig. 1). Furthermore Dong discloses that the time from a paced pulse to peak slope of His-bundle capture is less than the time from peak slope of myocardium capture (Fig. 1). However, neither reference discloses the relationship of these values amongst all the options of selective, non-selective and myocardial only capture and additionally the references do not contemplate combining these values into a ratio to distinguish among the three types of capture. Thus the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792